Citation Nr: 1300424	
Decision Date: 01/07/13    Archive Date: 01/11/13

DOCKET NO.  09-48 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Offices in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for insomnia.

2.  Entitlement to service connection for right knee disability.

3.  Entitlement to service connection for left knee disability.

4.  Entitlement to service connection for depression as secondary to lumbar spine degenerative joint disease and disc disease.

5.  Entitlement to service connection for lumbar spine degenerative joint disease and disc disease.

6.  Entitlement to service connection for cervical spine degenerative joint disease and disc disease.

7.  Entitlement to service connection for left sided cervical paraspinal denervation, claimed as left shoulder numbness/spasms.

8.  Entitlement to service connection for left leg radiculopathy and history of hip bursitis, claimed as left leg/hip numbness/spasms.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty March 1980 to February 1982.  This matter is before the Board of Veterans' Appeals (Board) on appeal from September 2008 and September 2010 rating decisions of the Cleveland, Ohio and Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO), respectively.  The Veteran's claims file is now in the jurisdiction of the Houston, Texas RO.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In her December 2009 VA Form 9 (substantive appeal), the Veteran requested a video conference hearing before a Veterans Law Judge of the Board.  Because the Board may not proceed with an adjudication of the Veteran's claims without affording her the opportunity for such a hearing, and because videoconference hearings are scheduled by the RO, a remand is required.  See 38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. § 20.700(a) (2012).  Accordingly, the case is REMANDED for the following: 

Arrangements should be made for the Veteran to be scheduled for a videoconference hearing at her local RO.  Notice of such hearing should be mailed to her at her current mailing address.  The case should then be processed in accordance with established appellate practices. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

